Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 2, 1990, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
The record reveals that claimant left her job as a chiropractic assistant because there was too much responsibility which caused her stress. First, we note that claimant’s weekend work schedule was entirely up to her and, therefore, she did not have to work seven days to complete her job duties. In addition, while claimant alleged that there were work-related stress problems, she received no medical advice to leave the job. Consequently, the decision that claimant voluntarily left her employment without good cause is supported by substantial evidence and must be upheld (see, Matter of Chaw kin [Catherwood], 18 AD2d 750).
Decision affirmed, without costs. Mahoney, P. J., Weiss, Mikoll, Crew III and Harvey, JJ., concur.